Citation Nr: 0400286	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent since February 23, 1996 and in excess of 40 percent 
since February 6, 2002 for sensory nerve damage resulting 
from a left iliofemoral bypass.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision that 
granted compensation under the provisions of 38 U.S.C.A. 
§ 1151 and assigned a 20 percent evaluation for sensory nerve 
damage resulting from a left iliofemoral bypass effective 
since February 23, 1996.  In March 2003, the RO assigned a 40 
percent disability evaluation, effective from February 6, 
2002.  

As the veteran has perfected an appeal as to the initial 
rating assigned following the grant of compensation for 
sensory nerve damage resulting from a left iliofemoral 
bypass, the Board has characterized this issue in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.


REMAND

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the Nashville, Tennessee Regional 
Office (RO) of the Department of Veterans Affairs on April 
30, 2003.  Regrettably, portions of the tape of the hearing 
are inaudible and an accurate transcription could not be 
obtained.  The veteran was informed of the technical 
difficulties and elected to have another hearing.  
Accordingly, this case must be remanded to the RO in order to 
schedule another hearing.  

Upon remand, and prior to the scheduling of a hearing, the RO 
should ensure that any additional notification and 
development required by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 has been 
accomplished.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:  

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures set forth in 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




